Application for an order directing the Saratoga County Clerk to file a copy of the judgment roll in connection with an appeal from an order denying a writ of error coram nobis. Application denied. A county clerk is not required to furnish or file a judgment roll but is required to certify, without fee, the correctness of copies of papers on file in his office where an appellant has been granted permission to appeal as a poor person (Civ. Prae. Act, § 558). If stenographic minutes are necessary a poor person may apply to the court or Justice before whom the matter was heard for an order directing the cost thereof be paid by the county where the proceeding was had (Civ. Prac. Act, § 1493).
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.